      Case 6:19-cv-01319-LCB-SGC Document 25 Filed 02/05/21 Page 1 of 3                      FILED
                                                                                    2021 Feb-05 PM 01:47
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          JASPER DIVISION

 DAVID SCOTT FROST,                         )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )   Case No. 6:19-cv-01319-LCB-SGC
                                            )
 TOMMY MOORE, et al.,                       )
                                            )
       Defendants.                          )

                           MEMORANDUM OPINION
      The magistrate judge entered a report on October 9, 2020, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted and for seeking monetary relief from a defendant immune from such

relief, pursuant to 28 U.S.C. § 1915A(b)(1)-(2). (Doc. 22). Specifically, the

magistrate judge concluded: (1) the Eleventh Amendment bars the plaintiff’s claims

against the Alabama Department of Corrections and Limestone Correctional

Facility; and (2) the plaintiff failed to state a claim for relief against the remaining

defendants for false imprisonment, inadequate medical care, or violation of the

Americans with Disabilities Act. Id. at 9–22. The plaintiff filed a pleading on

October 20, 2020, which was docketed as objections to the report. (Doc. 24).

      However, the plaintiff’s October 20, 2020 submission does not object to any

specific portion of the magistrate judge’s report. Id. Instead, it appears the plaintiff
      Case 6:19-cv-01319-LCB-SGC Document 25 Filed 02/05/21 Page 2 of 3




was attempting to file a notice of appeal. Id. The magistrate judge’s report and

recommendation is not a final, appealable order. See Perez-Priego v. Alachua Cnty.

Clerk of Court, 148 F.3d 1272, 1273 (11th Cir. 1998); see also Bogle v. Orange

Cnty. Bd. Of Cnty. Comm’rs, 162 F.3d 653, 661 (11th Cir. 1998) (a notice of appeal

must “designate an existent judgment or order, not one that is merely expected or

that is, or should be, within the appellant’s contemplation when the notice of appeal

is filed”); World Fuel Corp. v. Geithner, 568 F.3d 1345, 1348 (11th Cir. 2009) (“A

final order is one that ends the litigation on the merits and leaves nothing for the

court to do but execute its judgment.”) (quotations and citations omitted). Thus, to

the extent the plaintiff intended to file a notice of appeal, it is premature. To the

extent the plaintiff’s October 20, 2020 filing may pose objections, they are

OVERRULED.

       Having carefully reviewed and considered de novo all the materials in the

court file, the court ADOPTS the magistrate judge’s report and ACCEPTS her

recommendation.1 Therefore, in accordance with 28 U.S.C. § 1915A(b)(1)-(2), this

action is due to be dismissed without prejudice for failing to state a claim upon which

relief can be granted and for seeking monetary relief from a defendant who is

immune from such relief.



1
 This ruling does not cure the plaintiff’s premature notice of appeal. Perez-Priego, 148 F.3d at
1273.
                                               2
Case 6:19-cv-01319-LCB-SGC Document 25 Filed 02/05/21 Page 3 of 3




A separate order will be entered.

DONE and ORDERED this February 5, 2021.



                             _________________________________
                             LILES C. BURKE
                             UNITED STATES DISTRICT JUDGE




                                    3
